[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 00-2407

                          KURT E. HOLMY,

                      Plaintiff, Appellant,

                                v.

                     DURACELL, INC., ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. A. David Mazzone, U.S. District Judge]


                              Before

                        Lynch, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lipez, Circuit Judge.




     Kurt E. Holmy on brief pro se.
     Richard P. Ward, Anthony D. Rizzotti and Ropes & Gray on brief
for appellees.



                          March 19, 2002
            Per Curiam.   Kurt E. Holmy appeals from the district

court's decision granting summary judgment in favor of the

defendants in Holmy's complaint alleging retaliatory discharge,

interference with business advantage, and defamation.           We have

reviewed the record, the parties' briefs, and the applicable

law, and, as to Holmy's first two claims, we AFFIRM for

essentially the same reasons set forth in the district court's

memorandum order granting summary judgment.            See Holmy v.

Duracell, Inc. et al., No. 97-11173-MLW (D. Mass. Sep. 28,

2000).   Holmy's defamation claim fails because, among other
things, he does not establish the necessary "special harm"

resulting    from   the   alleged    defamatory   statements.      See

Restatement (Second) of Torts § 575 cmt. b (1977) (defining
"special harm" as "the loss of something having economic or

pecuniary value," not a mere loss of reputation or social
standing).   Nor does he establish that the statements at issue
were defamatory per se.        Id. at § 570.        Accordingly, no

reasonable factfinder could find the complainant liable for
defamation, and summary judgment was thus proper on this basis.
            AFFIRMED.




                                    -2-